                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                    Case No. 19-cr-20112-03
                                                    Hon. Matthew F. Leitman
v.

D3, ALBERT LEE,

     Defendant.
__________________________________________________________________/

ORDER DENYING (1) DEFENDANT’S MOTION FOR REVOCATION OF
DETENTION ORDER (ECF No. 207) AND (2) DEFENDANT’S NOTICE OF
   JOINDER IN CO-DEFENDANT JAMES WOODS’S MOTION TO
          REVOKE DETENTION ORDER (ECF No. 254)

      Defendant Albert Lee is awaiting trial in this Court. On July 29, 2019, the

assigned Magistrate Judge issued an order detaining Lee pending trial (the

“Detention Order”). (See Detention Order, ECF No. 131.) Lee previously filed a

motion to revoke the Detention Order. (See Mot., ECF No. 207.) He has now filed a

“Notice of Joinder” in co-defendant James Woods’s motion to revoke the Detention

Order based on the COVID-19 pandemic1. (See Notice, ECF No. 254.) The Court

takes the threat of the COVID-19 pandemic seriously, but for the reasons that follow,

Lee’s motions are DENIED.




1
 The Court construes Lee’s “Notice of Joinder” as a second motion to revoke the
Detention Order.

                                         1
                                          I

      On February 27, 2019, Lee was charged in an indictment with one count of

conspiracy to possess with intent to distribute and to distribute cocaine base and

heroin in violation of 21 U.S.C. §§ 846 and 841(a)(1) and one count of use of a

communication facility in violation of 21 U.S.C. § 843(b). (See Indictment, ECF No.

1.) In the indictment, the Government alleged that “[t]he conspiracy as a whole

involved 28 grams or more of a mixture or substance containing a detectable amount

of cocaine base, a Schedule II controlled substance and 100 grams or more of a

mixture or substance containing a detectable amount of heroin, a Schedule I

controlled substance.” (Id., PageID.2.)

      On July 26, 2019, the assigned Magistrate Judge held a detention hearing and

ordered that Lee be detained pending trial. (See Detention Order, ECF No. 131.) In

preparation for the hearing, a Pre-Trial Services officer prepared a report

recommending that Lee be detained. In a written order entered following the

hearing, the Magistrate Judge concluded that Lee had not introduced sufficient

evidence to overcome the presumption that no condition or combination of

conditions could reasonably assure Lee’s appearance and the safety of the

community. (See id., PageID.549.) The Magistrate Judge also found, by clear and

convincing evidence, that there was a serious risk that, if released, Lee would

endanger the safety of another person or the community. (See id.) The Magistrate



                                          2
Judge further found, by a preponderance of the evidence, that no condition or

combination of conditions of release would reasonably assure Lee’s appearance.

(See id.) Finally, the Magistrate Judge found that the weight of the evidence, Lee’s

criminal history, and Lee’s history of violence and substance abuse weighed in favor

of detention. (See id.)

      Following entry of the Detention Order, a grand jury returned a Fourth

Superseding Indictment, the operative indictment in this action, against Lee and his

co-defendants. (See Fourth Superseding Indictment, ECF No. 149.) The Fourth

Superseding Indictment charges Lee with one count of conspiracy to possess with

intent to distribute and to distribute cocaine base and heroin in violation of 21 U.S.C.

§§ 846 and 841(a)(1) and one count of use of a communication facility in violation

of 21 U.S.C. § 843(b). (See id.)

      On December 27, 2019, Lee filed a motion to revoke the Detention Order.

(See Mot., ECF No. 207.) Then, on March 26, 2020, Lee filed a “Notice of Joinder”

in co-defendant James Woods’s motion to revoke the Detention Order based on the

COVID-19 pandemic. (See Not., ECF No. 254.) In the Notice of Joinder, Lee argues

that “the increased threat of death from the presence of COVID-19 in Michigan

constitutes new information … that tips the balancing of the relevant factors in favor

of pretrial release.” (Id., PageID.1143.)




                                            3
                                         II

      Pretrial detention of criminal defendants is governed by the Bail Reform Act,

18 U.S.C. § 3142. The United States Court of Appeals for the Sixth Circuit has

explained that that Act establishes the following framework for review of pretrial

detention matters:

            Under the Bail Reform Act, 18 U.S.C. § 3142, upheld by
            the Supreme Court in United States v. Salerno, 481 U.S.
            739, (1987), a defendant may be detained pending trial
            only if a judicial officer “finds that no condition or
            combination of conditions will reasonably assure the
            appearance of the person as required and the safety of any
            other person and the community[.]” 18 U.S.C. § 3142(e).
            A judicial officer’s finding of dangerousness must be
            “supported by clear and convincing evidence.” 18 U.S.C.
            § 3142(f)(2)(b). The default position of the law, therefore,
            is that a defendant should be released pending trial.

            That default is modified, however, for certain, particularly
            dangerous defendants. Specifically, when a “judicial
            officer finds that there is probable cause to believe” that a
            defendant committed one of the crimes listed in section
            3142(e)(3), there is a presumption in favor of detention:
            “Subject to rebuttal by the person, it shall be presumed that
            no condition or combination of conditions will reasonably
            assure the appearance of the person as required and the
            safety of the community[.]” 18 U.S.C. § 3142(e)(3). A
            grand jury indictment, by itself, establishes probable cause
            to believe that a defendant committed the crime with
            which he is charged. [United States v.] Hazime, 762 F.2d
            [34,] 37 [(6th Cir. 1985)]. Thus, when the government
            presents an indictment including charges listed in section
            3142(e)(3), it has fulfilled its burden to establish the
            presumption in favor of detention.




                                         4
As our sister circuits have found, section 3142(e)(3)’s
presumption in favor of detention imposes only a “burden
of production” on the defendant, and the government
retains the “burden of persuasion.” See, e.g., United States
v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001); United
States v. Portes, 786 F.2d 758, 764 (7th Cir. 1985). A
defendant satisfies his burden of production when he
“com[es] forward with evidence that he does not pose a
danger to the community or a risk of
flight.” Mercedes, 254 F.3d at 436. Although a
defendant’s burden of production “is not heavy,” he must
introduce at least some evidence. United States v.
Stricklin, 932 F.2d 1353, 1355 (10th Cir. 1991); see
also United States v. Rodriguez, 950 F.2d 85, 88 (2d Cir.
1991)(“[A] defendant must introduce some evidence
contrary to the presumed fact in order to rebut the
presumption.”).

Even when a defendant satisfies his burden of production,
however, “the presumption favoring detention does not
disappear entirely, but remains a factor to be considered
among       those      weighed       by     the     district
court.” Mercedes, 254 F.3d at 436. The presumption
remains as a factor because it is not simply an evidentiary
tool designed for the courts. Instead, the presumption
reflects Congress’s substantive judgment that particular
classes of offenders should ordinarily be detained prior to
trial. See United States v. Jessup, 757 F.2d 378, 384 (1st
Cir. 1985), abrogated on other grounds by United States v.
O’Brien, 895 F.2d 810 (1st Cir. 1990), (“Congress
intended magistrates and judges, who typically focus only
upon the particular cases before them, to take account of
the more general facts that Congress found”); see
also United States v. Dominguez, 783 F.2d 702, 707 (7th
Cir. 1986) (“[T]he presumption of dangerousness ...
represents Congressional findings that certain offenders ...
are likely to continue to engage in criminal conduct
undeterred either by the pendency of charges against them
or by the imposition of monetary bond or other release
conditions.”). To rebut the presumption, therefore, a

                             5
defendant should “present all the special features of his
case” that take it outside “the congressional paradigm
[.]” Jessup, 757 F.2d at 387.

Regardless of whether the presumption applies, the
government’s ultimate burden is to prove that no
conditions of release can assure that the defendant will
appear and to assure the safety of the community. In
determining whether the government has met that burden
of persuasion, the court must consider certain factors:

   (1) the nature and circumstances of the offense
   charged, including whether the offense is a crime of
   violence, ... a Federal crime of terrorism, or
   involves a minor victim or a controlled substance,
   firearm, explosive, or destructive device;

   (2) the weight of the evidence against the person;

   (3) the history and characteristics of the person,
   including—

      (A) the person’s character, physical and
      mental condition, family ties, employment,
      financial resources, length of residence in the
      community, community ties, past conduct,
      history relating to drug or alcohol abuse,
      criminal history, and record concerning
      appearance at court proceedings; and

      (B) whether, at the time of the current offense
      or arrest, the person was on probation, on
      parole, or on other release pending trial,
      sentencing, appeal, or completion of sentence
      for an offense under Federal, State, or local
      law; and

   (4) the nature and seriousness of the danger to any
   person or the community that would be posed by the
   person’s release....

                            6
               18 U.S.C. § 3142(g). However, consideration of these
               factors shall not be construed to modify or limit the
               presumption of innocence. 18 U.S.C. § 3142(j).

United States v. Stone, 908 F.3d 939, 945-46 (6th Cir. 2010).

      In reviewing Lee’s motions, this Court will not accord deference to the

Magistrate Judge’s conclusions and will, instead, conduct a de novo review of the

evidence and legal issues. See, e.g., United States v. Williams, 948 F.Supp. 692, 693

(E.D. Mich. 1996) (“This court reviews de novo the magistrate’s order of pretrial

detention”).

                                         III

                                         A

      The Court held a hearing on Lee’s initial motion to revoke the Detention Order

on March 5, 2020. (See Dkt.) At that hearing, the Court orally denied Lee’s motion.

The Court found, by clear and convincing evidence, that there was no condition or

set of conditions of release that could adequately protect the community. The Court

has not yet entered a written order confirming its earlier denial of Lee’s initial

motion. By this written order, the Court confirms that Lee’s initial motion to revoke

the Detention Order is DENIED for the reasons stated on the record during the

March 5, 2020, hearing.




                                         7
                                           B

        The Court next turns to Lee’s Notice of Joinder in co-defendant James

Woods’s motion to revoke the Detention Order based on the COVID-19 pandemic.2

The Court is not persuaded that Lee is entitled to relief.

        The Court recognizes that COVID-19 poses a serious threat to all members of

our community, including Lee. And the Court is sensitive to the special risks that

COVID-19 poses to incarcerated persons. However, the COVID-19 pandemic

cannot be the sole basis for releasing a defendant from custody pending trial; the

Court must still consider the Section 3142(g) factors. See United States v. Martin,

2020 WL 1274857, at *2 (D. Md. Mar. 17, 2020) (explaining that “as concerning as

the COVID-19 pandemic is,” a court must nonetheless conduct “an individualized

assessment of the factors identified by the Bail Reform Act”). In an appropriate

case, the circumstances of the COVID-19 pandemic, and the pandemic’s impact on

a particular prisoner in a particular facility, could perhaps tip the balance in favor of

pretrial release. But given the record now before the Court, based upon the balance

of Section 3142(g) factors described on the record by the Court at the March 5, 2020,

hearing, the Court is not persuaded that the COVID-19 pandemic justifies releasing

Lee prior to trial.




2
    The Court notes that it has entered an order denying Woods’s motion.

                                           8
                                       V

      For all of the reasons stated above, Lee’s motions for revocation of the

Detention Order (ECF Nos. 207, 254) are DENIED.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: March 30, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 30, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       9
